                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GEORGETTE G. PURNELL,                             Case No. 18-cv-01402-PJH (KAW)
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING DISCOVERY
                                   9              v.                                         LETTER
                                  10       RUDOLPH AND SLETTEN INC.,                         Re: Dkt. No. 59
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13       GEORGETTE G. PURNELL,                             Case No. 18-cv-01404-PJH (KAW)
                                  14                    Plaintiff,
                                                                                             ORDER REGARDING DISCOVERY
                                  15              v.                                         LETTER
                                  16       SERVICE WEST INC.,                                Re: Dkt. No. 59
                                  17                    Defendant.

                                  18          On March 2, 2018, Plaintiff Georgette G. Purnell filed these cases against Defendant
                                  19   Rudolph and Sletten, Inc. and Service West, Inc., alleging discrimination on the basis of race, sex,
                                  20   and national origin. (R&S Compl. ¶ 5, R&S Dkt. No. 1; SW Compl. ¶ 5, SW Dkt. No. 1.1) On
                                  21   November 29, 2018, Defendants filed separate but identical discovery letters regarding Plaintiff's
                                  22   refusal to respond to Requests for Production ("RFPs") or to provide responsive documents, as
                                  23   well as Plaintiff's failure to provide initial disclosures to Defendant Rudolph and Sletten. (R&S
                                  24   Letter, R&S Dkt. No. 56; SW Letter, SW Dkt. No. 55.)
                                  25          On December 11, 2018, the undersigned ordered Plaintiff to respond to the RFPs and to
                                  26   provide initial disclosures, explaining that "Plaintiff is not entitled to refuse to respond to the RFPs
                                  27
                                       1
                                  28    "R&S Dkt." refers to the docket in Case No. 18-cv-1402-PJH, while "SW Dkt." refers to the
                                       docket in Case No. 18-cv-1404-PJH.
                                   1   or to provide initial disclosures." (R&S Dkt. No. 58 at 3; SW Dkt. No. 58 at 3.) The Court

                                   2   warned Plaintiff that failure to cooperate in discovery could lead to sanctions, including monetary,

                                   3   evidentiary, or terminating sanctions. (R&S Dkt. No. 58 at 4; SW Dkt. No. 58 at 4.)

                                   4            On December 17, 2018, Plaintiff filed identical letters -- dated December 2, 2018 --

                                   5   responding to Defendants' discovery letters. (R&S Dkt. No. 59; SW Dkt. No. 59.) Plaintiff

                                   6   asserted that she had addressed Defendants' discovery concerns in a June 3, 2018 correspondence.

                                   7   (R&S Dkt. No. 59 at 2; SW Dkt. No. 59 at 2.) Further, because "the facts of the matter remaining

                                   8   the same as presented in the complaint and the case management statements offered by

                                   9   plaintiff . . . no further orders regarding plaintiff to produce any documents would be necessary."

                                  10   (Id.) Plaintiff also attached the June 3, 2018 correspondence, which stated that the discovery she

                                  11   intended to provide was located in the complaint and the case management statement. (R&S Dkt.

                                  12   No. 59 at 5; SW Dkt. No. 59 at 5.)
Northern District of California
 United States District Court




                                  13            This is not a sufficient reason to not produce documents. It is not enough to state that the

                                  14   facts of the case are the same as in the complaint and the case management statements; Plaintiff

                                  15   must still prove her case with actual evidence, and provide that evidence to Defendants to the

                                  16   extent it has been requested. Plaintiff cannot rely on allegations in her complaint or filings to

                                  17   prosecute the case; she must substantiate her claims.

                                  18            For those reasons, the Court ORDERS Plaintiff to respond to Defendants' RFPs and to

                                  19   provide initial disclosures, as previously ordered in the Court's December 11, 2018 order. (See

                                  20   R&S Dkt. No. 58 at 4; SW Dkt. No. 58 at 4.) Plaintiff's responses remain due by December 26,

                                  21   2018.2

                                  22            IT IS SO ORDERED.

                                  23   Dated: December 19, 2018
                                                                                               __________________________________
                                  24                                                           KANDIS A. WESTMORE
                                  25                                                           United States Magistrate Judge

                                  26
                                  27   2
                                        The Court gave Plaintiff fourteen days from December 11, 2018 to provide discovery responses.
                                  28   As fourteen days from December 11, 2018 is December 25, 2018, a holiday, Plaintiff's response is
                                       due on the next business day.
                                                                                      2
